Case 1:03-Cr-O1256-JFK. Document 268 Filed 06/14/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

gat

1030 (TFK)
Praca Gpain, | ,

— : , r
~ The conference in this case is adjourned from J Une 23 2a U al | | 600. AM-

0 Sune 2.5 202 --_ at |?30 abe" in Courtroom 20-C

—

 

 

 

Seeman

fuspe SDNY
Bc OCUMONT

ELEC ‘ RURICAL LY FILe
DOC

DAT e Fi ED: ee Y. =}

dh FR Lie
PENT T AIy onteng eNL al ETc Ee sonar ree
pe

Fi Rawr

. JOHN F. KEENAN
United States District Judge

_ En irre nane

Tn te et et eal a

SO ORDERED.

 

Dated: Mew York, New York —

C1t-2

 

~ '
i
